Case 6:20-cr-00034-CEM-EJK Document 51 Filed 12/08/20 Page 1 of 6 PageID 461




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


  United States of America,

  v.                                          Case No.: 6:20-cr-00034-Orl-41EJK

  Carl Farey.
  _______________________/

     UNOPPOSED MOTION OF CARL FAREY TO AMEND PETITION FOR
      COMPASSIONATE RELEASE AND TO FILE CERTAIN EXHIBITS IN
   SUPPORT OF AMENDED PETITION UNDER SEAL WITH INCORPORATED
                     MEMORANDUM OF LAW

         Pursuant to Local Rule 3.01, Defendant Carl Farey (Farey or Movant), by and

  through his undersigned counsel, hereby files this Unopposed Motion to Amend Petition

  for Compassionate Release and to File Exhibits in Support of the Amended Petition

  Under Seal. As grounds for this Motion, Farey states as follows:

         1.     On November 30, 2020, Farey filed a pro se Memorandum to Court re:

  Health Concerns of Defendant and Seeking Clarity of Filing a Motion for Compassionate

  Release with supporting Exhibits (Motion for Compassionate Release) (Docs. 45 to 45-

  6).

         2.     On December 1, 2020, the Court Ordered the United States to respond to

  the Motion for Compassionate Release on or before December 8, 2020 (Doc. 46). The

  United States filed its response on December 4, 2020 (Doc. 49).

         3.     Movant is represented by counsel and seeks to file an Amended Petition

  for Compassionate Release and supporting Exhibits (Amended Petition). The Amended

  Petition information will assist the Court by providing important information concerning
Case 6:20-cr-00034-CEM-EJK Document 51 Filed 12/08/20 Page 2 of 6 PageID 462




  Farey's medical conditions and needs, the exhaustion of Movant's administrative

  remedies, and an expert opinion concerning his medical conditions and needs. This

  request will not prejudice any party, is made in good faith, and for good cause. The

  Amended Petition will assist the Court in resolving the complex issues raised in the

  request for relief pursuant to 18 U.S.C. § 3582(c)(1)(A).

         4.      Movant respectfully also seeks to file three Exhibits in support of the

  Amended Petition under seal. One Exhibit contains select information from Farey's

  personal and confidential medical information from the Federal Bureau of Prisons,

  specifically information concerning his medical conditions and certain medical events

  and treatment. This medical information is protected from public disclosure pursuant to

  the Health Insurance Portability and Accountability Act of 1996 (HIPAA). The second

  Exhibit is the medical information submitted to the Warden at Federal Correctional

  Institution Terminal Island in support of Farey's request for compassionate release. The

  third Exhibit is an expert opinion in support of the Amended Petition for Compassionate

  Release which also includes Farey's confidential medical information.

         5.      Pursuant to Local Rule 1.09, filing these two Exhibits under seal is

  necessary to protect Farey's private and confidential personal medical information. This

  information is necessary for the Court's consideration of the Amended Petition for

  Compassionate Release and there is no other method available to protect and preserve

  Farey's privacy interests. Farey only requests that the information be retained under seal

  until the Amended Petition is resolved by the Court and any time for appeal has elapsed.




                                               2
Case 6:20-cr-00034-CEM-EJK Document 51 Filed 12/08/20 Page 3 of 6 PageID 463




                                   Rule 3.01(g) Statement

         Undersigned counsel hereby certifies that, pursuant to Local Rule 3.01(g),

  Movant's counsel conferred by telephone on December 8, 2020, with counsel for the

  United States of America, Maria Chapa Lopez, and the United States does not oppose this

  Motion.

         WHEREFORE, Movant respectfully requests that this Court enter an Order

  granting the Motion to File Amended Petition for Compassionate Release and to File

  Certain Exhibits in Support of the Amended Petition Under Seal.

                                MEMORANDUM OF LAW

         Rule 15(a) of the Federal Rules of Civil Procedure establishes that “[a] party may

  amend the party’s pleading once as a matter of course at any time before a responsive

  pleading is served.” Thereafter, a party may amend its pleading only upon leave of court

  or by obtaining written consent of the opposing party. See id. The rule provides that

  “leave shall be freely given when justice so requires.” Id. As a result, there must be a

  substantial reason to deny a motion to amend. See Halliburton & Assoc. v. Henderson,

  Few & Co., 774 F.2d 441 (11th Cir.1985). Substantial reasons justifying a denial include

  “undue delay, bad faith, dilatory motive on the part of the movant, ... undue prejudice to

  the opposing party by virtue of allowance of the amendment, [and] futility of

  amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962); see also Maynard v. Bd. of

  Regents of the Div. of Univers. of the Fla. Dep’t of Educ. ex rel. Univ. of S. Fla., 342 F.3d

  1281, 1287 (11th Cir. 2003). Farey should be permitted to amend the Petition for




                                               3
Case 6:20-cr-00034-CEM-EJK Document 51 Filed 12/08/20 Page 4 of 6 PageID 464




  Compassionate Release in the interests of justice, because no reason justifying denial of

  the request to amend is present here, and the Motion is unopposed.

         In addition, the Court possesses the inherent power to seal all or part of its

  records. See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978) (“Every court

  has supervisory power over its own records and files.”). In evaluating a motion to seal,

  courts balance a party’s interest in keeping the information confidential against the

  public interest in accessing court documents. See Romero v. Drummond Co., Inc.,

  480 F.3d 1234, 1246 (11th Cir. 2005); see also Chicago Tribune Co. v.

  Bridgestone/Firestone, Inc., 263 F.3d 1304, 1314-15 (11th Cir. 2001). Courts

  generally consider whether allowing access would impair court functions or harm

  legitimate privacy interests, the degree and likelihood of injury if made public, the

  reliability of the information, whether there will be an opportunity to

  respond to the information, whether the information concerns public officials or

  public concerns, and the availability of a less onerous alternative to sealing the

  documents. Romero, 480 F.3d at 1246; see also Medai, Inc. v. Quantros, Inc., No.

  6:12-cv-840-Orl-37GJK, 2012 WL 2512007, at *2 (M.D. Fla. June 29, 2012).

         Since the information at issue is private health information and because redactions

  would impair the Court’s ability to analyze and evaluate the document in support of

  Amended Petition for Compassionate Release, Farey submits that sealing these three

  Exhibits is appropriate and warranted.




                                                4
Case 6:20-cr-00034-CEM-EJK Document 51 Filed 12/08/20 Page 5 of 6 PageID 465




                                        Conclusion

         Based on the foregoing reasons, the Court should grant Farey's Motion to File

  Amended Petition for Compassionate Release and to File Certain Exhibits in Support of

  the Amended Petition Under Seal.

                                              Respectfully submitted,

                                              /s/ Alexis Alvarez
                                              Fla. Bar No.: 120069
                                              Florida Legal Services
                                              P.O. Box 533986
                                              Orlando, FL 32853
                                              (407) 553-2075 (direct)
                                              (407) 505-7327 (fax)
                                              alexis.alvarez@floridalegal.org




                                             5
Case 6:20-cr-00034-CEM-EJK Document 51 Filed 12/08/20 Page 6 of 6 PageID 466




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 8, 2020, I electronically filed the

  foregoing with the Clerk of the Court using the CM/ECF system, which will send a notice

  of electronic filing to all counsel of record.

                                                       /s/ Alexis Alvarez
                                                       Fla. Bar No.: 120069
                                                       Attorney for Defendant




                                                   6
